Citation Nr: 0807781	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  95-16 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an effective date earlier than February 
13, 1995, for the grant of service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 70 percent 
for PTSD. 

3.  Whether the manner in which the veteran's past due 
benefits was calculated was proper. 

(The issue of entitlement to compensation under 38 U.S.C.A. § 
1151 for additional disability involving diarrhea and stomach 
problems resulting from surgery performed by the Department 
of Veterans Affairs (VA) will be addressed in a separate 
Board decision.  Before deciding that claim, the Board is 
obtaining a medical opinion from the Veterans Health 
Administration (VHA).)


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.  

This appeal to the Board of Veteran's Appeals (Board) is from 
rating decisions of the VA Regional Office (RO) in 
Providence, Rhode Island.  The Board remanded this case in 
February 2005 for additional development.


FINDINGS OF FACT

1.  A November 1987 Board decision denied service connection 
for an acquired psychiatric disorder - inclusive of PTSD. 

2.  After the veteran attempted to reopen his claim for 
service connection for PTSD, a November 1989 Board decision 
denied his petition, finding there was no new and material 
evidence to reopen this claim.

3.  On February 13, 1995, the RO received correspondence from 
the veteran again requesting to reopen his claim for service 
connection for PTSD.  

4.  During that intervening period from November 1989 until 
February 13, 1995, neither a formal nor an informal 
communication in writing was received from the veteran 
requesting service connection for PTSD.  

5.  The veteran's PTSD has caused total occupational 
impairment since the initial grant of service connection. 

6.  The veteran's retroactive benefits for his 100 percent 
rating back to March 1995 were properly calculated by using 
the correct monthly rate in effect during each time period. 


CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date earlier 
than February 13, 1995, for the grant of service connection 
for PTSD.  38 U.S.C.A. § 5110 (West Supp. 2005); 38 C.F.R. §§ 
3.1, 3.155, 3.159, 3.157, 3.400 (2007).

2.  The criteria are met, however, for a higher 100 percent 
initial rating for PTSD.  38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.16(c), 4.125-4.132, 
Diagnostic Code 9411 (2007).

3.  The veteran's claim contesting the calculation of his 
past due benefits lacks legal merit.  38 U.S.C.A. § 1114(j) 
(West Supp. 2005); Mathews v. Nicholson, 457 F.3rd 1337, 1339 
(Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO has granted service connection and assigned an initial 
70 percent rating for the veteran's PTSD, effective February 
13, 1995.  He is challenging both the initial 70 percent 
rating as well as the effective date of that award.  He has 
also appealed the manner in which his past due benefits was 
calculated.  In the interest of clarity, the Board will 
initially discuss whether these issues have been properly 
developed for appellate review.  The Board will then address 
the issues on their merits, providing relevant VA law and 
regulations, the relevant factual background, and an analysis 
of its decision.



I.  The Duties to Notify and Assist

Initially, the Board notes that it is assigning an initial 
100 percent rating for the veteran's service-connected PTSD, 
effective February 13, 1995.  As this is the maximum rating 
available since the initial grant of service connection, the 
Board need not discuss the Veterans Claims Assistance Act of 
2000 (VCAA) with respect to the increased-rating claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In addition, 
since his claim concerning the propriety of how his past due 
benefits was calculated is being denied as a matter of law, 
the VCAA is also inapplicable to this claim.  In this regard, 
VA must refrain from providing assistance in obtaining 
evidence when the veteran, as in this case, is ineligible for 
the benefit sought "because of lack of qualifying service, 
lack of veteran status, or other lack of legal entitlement."  
38 C.F.R. § 3.159(d). See also VAOPGCPREC 5-2004; Mason v. 
Principi, 16 Vet. App. 129 (2002). 

Turning to the earlier-effective-date claim, VA has complied 
with the duty-to-notify provisions of the VCAA.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters dated 
in April 2003, March 2005, and March 2006:  (1) informed the 
veteran about the information and evidence not of record that 
was necessary to substantiate his claim; (2) informed him 
about the information and evidence that VA would obtain and 
assist him in obtaining; (3) informed him about the 
information and evidence he was expected to provide; and (4) 
requested that he provide any evidence in his possession that 
pertained to his claim, or something to the effect that he 
should "give us everything you've got pertaining to your 
claim."  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

Also, VA has complied with the holding of the United States 
Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) recently held that a statement of the 
case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 07-7130 (Fed. Cir. Sept. 17, 2007) 
[Mayfield IV].  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006)

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, but determining nonetheless the evidence 
established that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of his claims, 
so concluded the error was harmless.)

If there is any notice deficiency, the Board finds that the 
presumption of prejudice on VA's part has been rebutted:  (1) 
based on the communications sent to the veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and (2) based on his 
contentions as well as the communications provided to him by 
VA, it is reasonable to expect that he understands what is 
needed to prevail.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all 
relevant medical records identified by the veteran and his 
representative.  There is no indication in the record that 
any additional evidence, relevant to the effective-date 
claim, is available and not part of the claims file.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

II.  Effective Date Earlier than 
February 13, 1995, for the Grant of 
Service Connection for PTSD

In September 1992, the RO granted service connection and 
assigned an initial 30 percent rating for PTSD, effective 
retroactively from February 13, 1995, the date the veteran 
filed his claim.  That initial rating was eventually 
increased to 70 percent retroactively effective from that 
same date.  He wants an earlier effective date.  But for the 
reasons discussed below, the Board finds no basis to assign 
an effective date earlier than February 13, 1995, for that 
award.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown, 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When a claim is denied by the RO, and the claimant 
fails to timely appeal that decision by filing a 
Notice of Disagreement (NOD) within the one-year period 
prescribed in 38 U.S.C.A. § 7105(b)(1), that decision becomes 
final and the claim may not thereafter be reopened or 
allowed, except upon the submission of new and material 
evidence or a showing that the prior final decision contained 
clear and unmistakable error (CUE).  See 38 U.S.C.A. §§ 
7104(b), 7105(c) (West Supp. 2005); 38 C.F.R. § 3.105 (2007).

Similarly, a prior Board decision is final and binding - 
unless appealed, or the Chairman orders reconsideration of 
the decision, or there is some other exception to finality, 
such as the decision contains CUE.  38 U.S.C.A. § 7104; 
38 C.F.R. §§ 3.105, 20.1000, 20.1001, 20.1100.

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA. 38 U.S.C.A. 
§ 5101(a).  Any communication or action indicating an intent 
to apply for one or more VA benefits may be considered an 
informal claim.  38 C.F.R. § 3.155.  Such an informal claim 
must identify the benefit sought.  An "application" is 
defined as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2006); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999).

In this case, the veteran initially requested service 
connection for PTSD in 1986.  The RO denied his claim in a 
rating decision dated in December 1986.  Following an 
administrative appeal, a November 1987 Board decision also 
denied his claim.  [Note:  at the time, the U.S. Court of 
Appeals for Veterans Claims (Court), formerly  called the 
U.S. Court of Veterans Appeals, did not exist, so there was 
no further appellate review.]  Thus, that November 1987 Board 
decision became final and binding on the veteran based on the 
evidence then of record.  See 38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.  See also 38 C.F.R. § 20.1104 indicating the 
Board's decision denying the claim, on appeal, subsumed the 
RO's decision doing the same.  But there remained the 
possibility of reopening his claim on the basis of new and 
material evidence.  See 38 U.S.C.A. § 5108.

The veteran first attempted to reopen his claim in 1988.  The 
RO responded by issuing rating decisions in June and August 
1988 which found no new factual basis to reopen his claim for 
service connection for PTSD.  Following an administrative 
appeal, a November 1989 Board decision also found that a new 
factual basis on which to base an allowance of service 
connection for PTSD had not been presented since the final 
November 1987 Board decision.  And since the veteran did not 
appeal the Board's 1989 decision to the Court (which came 
into existence in 1988), that 1989 Board decision also became 
final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

On February 13, 1995, the RO received the veteran's VA Form 
21-4138, Statement in Support of Claim, wherein he again 
requested that his claim for service connection for PTSD be 
reopened.  The RO issued a March 1995 rating decision 
declining to reopen his claim - concluding there was no new 
and material evidence to permit doing this.  In a subsequent 
September 2002 rating decision, however, the RO reopened and 
granted the claim for service connection for PTSD, 
retroactively effective from February 13, 1995, the date of 
the veteran's most recent petition to reopen this claim.  

In light of these facts, the Board finds that, under 38 
U.S.C.A. § 5110(a), the effective date can be no earlier than 
February 13, 1995, the date the veteran filed his most recent 
petition to reopen which ultimately resulted in the grant of 
benefits.  The Board's November 1989 decision, which found 
that a new factual basis on which to base an allowance of 
service connection for PTSD had not been presented, is the 
most recent final decision.  See, e.g., Evans v. Brown, 9 
Vet. App. 273, 284 (1996) (wherein the Court held that the 
question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim).  That decision cannot be altered absent a 
collateral attack by showing it involved CUE, which has not 
been alleged in this case.  38 C.F.R. § 3.105(a) (2007).  

The veteran filed another petition to reopen his claim on 
February 13, 1995.  His claim was eventually granted and the 
effective date assigned as the date of that claim.  Thus, 
this is the earliest effective date he can receive - the date 
the RO received his most recent claim to reopen.  The Board 
has reviewed the record but finds no document during the 
intervening period between the November 1989 Board decision 
(which became final) and February 13, 1995, the date the RO 
received the veteran's petition to reopen his claim, which in 
turn could be construed as a claim - either informal or 
formal - for service connection for PTSD.

The veteran's only argument is that the effective date should 
go back to when he initially filed his claim for VA benefits 
in 1986.  Unfortunately, this type of argument has been 
considered and rejected by the Court in previous cases.  
The Court held that the rule of finality regarding an 
original claim implies that the date of that claim is not to 
be a factor in determining an effective date if the claim is 
later reopened.  The Court held that the term "new claim," as 
it appears in 38 C.F.R. § 3.400(q)(1)(ii), means a claim to 
reopen a previously and finally denied claim.  See Sears v. 
Principi, 16 Vet. App. 244, (2002); see also Livesay 15 Vet. 
App. at 172 (holding that the plain meaning of § 5110 to be 
that "the phrase 'application therefor' means the application 
which resulted in the award of disability compensation that 
it to be assigned an effective dated under section 5110."); 
Cook v. Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) 
(affirming assignment of an effective date for a service-
connection award based upon the reopened claim as the date on 
which the veteran "first sought to reopen his claim").  
Accordingly, the veteran is not entitled to an effective date 
back to 1986.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against an effective date 
earlier than February 13, 1995, the grant of service 
connection for the veteran's PTSD.  And because the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Hence, the 
appeal is denied.

III.  Increased Rating for PTSD

As noted, the September 2002 rating decision granted service 
connection and assigned an initial 30 percent rating for 
PTSD, effective retroactively back to February 13, 1995.  
Following an appeal, an August 2005 rating decision granted 
an increased rating of 70 percent, also effective 
retroactively back to February 13, 1995.  Therefore, the 
issue on appeal is entitlement to an initial rating higher 
than 70 percent for PTSD, from that date.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993) (a veteran is presumed to be seeking 
the highest possible rating unless he specifically indicates 
otherwise).

Since the veteran's claim arises from his disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's PTSD has been rated as 70-percent disabling 
under the general rating formula for mental disorders.  Under 
these criteria, a 70 percent rating is assigned where the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  See 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411. 

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  Id.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.  The evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to symptoms provided in that diagnostic code.  Id. 
at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
a particular diagnostic code, the appropriate, equivalent 
rating will be assigned.  Id.

As an initial matter, the Board notes that the veteran also 
suffers from psychiatric disorders that are not service 
connected (i.e., unrelated to his military service) - namely, 
major depressive disorder and cognitive disorder (not 
otherwise specified).  Since, however, a medical professional 
has not separated the effects of his service-connected PTSD 
from those attributable to these nonservice-connected 
psychiatric disorders, the Board will attribute all signs and 
symptoms to his service-connected PTSD.  See Mittleider v. 
West, 11 Vet. App. 181 (1998) (when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in 
the veteran's favor, dictates that such signs and symptoms be 
attributed to the service-connected condition.)

That being said, the Board finds that the medical evidence 
shows the veteran's PTSD has caused total occupational and 
social impairment due to such symptoms that are analogous to 
that type and degree of symptomatology contemplated by a 100 
percent disability rating.  VA outpatient treatment records 
as well as a recent VA examination report support this 
conclusion.

The record shows the veteran has not been gainfully employed 
since 1977.  Evidence submitted since he filed his most 
recent claim for service connection for PTSD also shows that 
he is unable to work due solely to his PTSD.  For example, 
numerous VA outpatient treatment records list Global 
Assessment of Functioning (GAF) scores of 45.  A GAF score is 
a scaled rating reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). A GAF score 
between 41 and 50 is indicative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Quick Reference to the Diagnostic 
Criteria from 
DSM-IV 46-47 (1994) (emphasis added).

Since a GAF score of 45 clearly reflects an inability to 
work, these treatment records provide highly probative 
evidence that the veteran's PTSD has resulted in total 
occupational impairment since the initial grant of service 
connection.  In other words, these VA outpatient treatment 
records support an initial 100 percent rating for his PTSD. 

A June 2005 VA examination report also supports a finding 
that the veteran's PTSD results in total occupational 
impairment.  Following a review of the claims file and a 
mental status examination, the examiner acknowledged that the 
veteran had not worked since 1975 due to severe back pain, 
but added that the veteran's PTSD and associated depression 
are severe enough to cause him to be unemployable, 
independent of his physical limitations.  With respect to the 
veteran's history of alcohol abuse, the examiner pointed out 
that the veteran had been sober for approximately 20 years, 
thereby having no influence on his current impairment.  The 
examiner also assigned a GAF score of 50 for, as mentioned, 
serious symptoms, thereby indicating an inability to work.  
Id.  In short, this examination report provides compelling 
evidence for a higher 100 percent initial rating. 

For these reasons and bases, although all of the enumerated 
symptoms recited for the 100 percent rating are not shown, 
the Board finds that the severity of the veteran's PTSD 
symptoms and the effect of those symptoms on his social and 
work situation justify such a rating.  See Mauerhan, supra.  
Indeed, the Board sees the RO already awarded the veteran a 
total disability rating based on individual unemployability 
(TDIU), effective February 13, 1995, because of the severity 
of his PTSD symptoms.  The Board thus concludes that the 
evidence also supports a 100 percent schedular disability 
rating for his PTSD.

One final point worth noting, the veteran cannot receive 
compensation benefits at the 100-percent schedular level for 
his PTSD while at the same time receiving TDIU benefits.  
38 C.F.R. § 4.16(a); VAOPGCPREC 6-99 (June 7, 1999), 64 Fed. 
Reg. 52375 (1999).  See, too, Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001) and Bowling v. Principi, 15 Vet. App. 1 
(2001).  Since, however, the 100 percent schedular rating is 
the greater benefit, he should elect that option.

IV.	Whether the Manner In Which the 
Veteran's 
Past-Due Benefits Was Calculated was 
Proper

As noted above, in February 13, 1995, the veteran submitted a 
petition to reopen his claim for service connection for PTSD.  
The RO eventually granted service connection and assigned an 
initial 70 percent rating for PTSD - which the Board has 
increased to 100 percent by virtue of this decision.  Based 
on the 70 percent rating, an August 2005 rating decision also 
granted a total disability rating based on individual 
unemployability (TDIU), effective retroactively from February 
13, 1995.  



In September 2005, the veteran was notified that the 
retroactive benefits were calculated by dividing the time 
from 1995 to 2004 into eleven time periods.  The RO awarded 
the veteran the monthly compensation rate in effect during 
each time period.  The veteran disputed this method used to 
calculate his benefits, arguing that his past due benefits 
should all be calculated by applying the monthly compensation 
in effect in 2004.  The Board disagrees.

This type of argument has been considered and rejected by the 
Federal Circuit Court.  In Mathews v. Nicholson, 457 F.3rd 
1337, 1339 (Fed. Cir. 2006), the Federal Circuit Court held 
that retroactive compensation for a total disability rating 
for PTSD required the use of rates in effect under the prior 
version of 38 U.S.C.A. § 1114(j), rather than the rate in 
effect at the time of the award.  Thus, the veteran's 
argument has no legal merit.

Since the law, and not the evidence, is dispositive in this 
case, the veteran's claim concerning the propriety of how his 
past due benefits was calculated must be denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

An effective date earlier than February 13, 1995, for the 
grant of service connection for PTSD disorder is denied.

However, a higher initial 100 percent rating for PTSD is 
granted, subject to the laws and regulations governing the 
payment of VA compensation. 

The manner in which the veteran's past due benefits was 
calculated was proper. 



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


